United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1300
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Gary Don Freeman,                        *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: August 18, 1997
                                  Filed: August 22, 1997
                                   ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________


PER CURIAM.

       Following multiple drug transactions with an undercover state police
investigator, Gary Don Freeman pleaded guilty to eight counts of distributing cocaine
base and one count of possessing cocaine base with intent to distribute in violation of
21 U.S.C. § 841(a)(1). The district court1 sentenced him to 124 months imprisonment
and 4 years supervised release. On appeal Freeman attacks his sentence and alleges
that the government engaged in sentence manipulation because the undercover


      1
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.
investigator, Willie Robinson, entered into repeated transactions with him and
requested powder cocaine be made into crack cocaine. Robinson testified at the
sentencing hearing that he made repeated purchases in an effort to reach Freeman's drug
source, and except for his final purchase, he had always requested and received crack
cocaine from Freeman. Robinson also testified that he succeeded in reaching Freeman's
source, against whom cases were pending.

      After reviewing the record, we find no merit in Freeman's challenge to his
sentence. See United States v. Turner, 93 F.3d 1422, 1423 (8th Cir. 1996) (per
curiam); United States v. Shephard, 4 F.3d 647, 649 (8th Cir. 1993); United States v.
Calva, 979 F.2d 119, 123 (8th Cir. 1992). The judgment of the district court is
affirmed.



A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-